Case 3:20-cv-03426-BRM-LHG Document 135 Filed 01/28/21 Page 1 of 1 PageID: 1463


COHN LIFLAND PEARLMAN HERRMANN & KNOPF                                                              LLP
COUNSELLORS AT LAW
PARK 80 WEST - PLAZA ONE ▪ 250 PEHLE AVENUE, SUITE 401 ▪ SADDLE BROOK, N.J. 07663
201-845-9600 ▪ FAX 201-845-9423
                                                                              General E-mail: clphk@njlawfirm.com
Matthew F. Gately, Esq.                                                       Internet Address: www.njlawfirm.com
mfg@njlawfirm.com



                                                           January 28, 2021

 Via ECF
 Hon. Brian R. Martinotti, U.S.D.J.
 United States District Court, District of New Jersey Trenton
 Clarkson S. Fisher Federal Building & U.S. Courthouse
 Room 341
 402 E. State Street
 Trenton, NJ 08608

           Re:       In re Direct Purchaser Insulin Pricing Litigation
                     Master File No. 3:20-cv-3426

 Dear Judge Martinotti:

        My firm serves as Interim Liaison Counsel for the Direct Purchaser Class in the above-
 captioned matter. As the Court is aware, on January 13, 2021, two separate motions to dismiss
 were filed (one by the Manufacturer Defendants and one by the PBM Defendants). See ECF
 Nos. 130, 131. Opposition to the motions must be filed no later than March 15, 2021. See ECF
 No. 117.

        I write to request that, instead of submitting two opposition briefs (each of which could
 not exceed 40 pages pursuant to L. Civ. R. 7.2(b)), the Direct Purchaser Class be granted leave to
 submit a single, omnibus opposition to both motions (not to exceed 80 pages).

           Defendants have indicated that they do not oppose this request.

                                                   Respectfully submitted,

                                                   /s/ Matthew F. Gately

                                                   Matthew F. Gately

 cc:       All Counsel of Record (via ECF)
